Order filed, March 23, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01088-CV
                                    ____________

              TANGLEWOOD HOMES ASSOCIATION, INC., Appellant

                                          V.

    STEWART A. FELDMAN, MARLA B. FELDMAN AND MICHAEL T. KELLY,
                         TRUSTEE, Appellee

                                     ____________

                                  NO. 14-11-01089-CV
                                    ____________

    STEWART A. FELDMAN, MARLA B. FELDMAN AND MICHAEL T. KELLY,
                         TRUSTEE, Appellant

                                          V.

               TANGLEWOOD HOMES ASSOCIATION, INC., Appellee



                         On Appeal from the 80th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2008-65420


                                       ORDER
        The reporter’s record in this case was due January 13, 2012, 2012. See Tex. R. App. P.
35.1. To date, Michelle Tucker's portion of the record has not been filed with the court.
Michelle Tucker has filed a motion for extension of time to file the record which is GRANTED
IN PART AND DENIED IN PART with the following order.

        We order Michelle Tucker, the official court reporter, to file the record in this appeal on
or before April 14, 2012, and NO FURTHER EXTENSION WILL BE ENTERTAINED.
The trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Michelle Tucker does not timely file the record as
ordered, the Court may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                            PER CURIAM